Citation Nr: 0306238	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a higher rating for sinusitis with allergic 
rhinitis and deviated nasal septum, initially assigned a 
10 percent evaluation, effective from April 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1977 to February 
1990.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1992 and later RO decisions that denied service 
connection for tendonitis; multiple joint conditions, 
including a right foot disorder, TMJ (temporomandibular 
joint) disorder, and a right wrist disorder; low back 
condition; conjunctivitis; bilateral hearing loss; a disorder 
manifested by a positive TB (tuberculosis) test; heart 
condition; hepatitis; genitourinary disorder, including 
cystitis with urethritis, and a prostate condition; lymph 
node disorder; residuals of a dog bite; a disorder of the 
left foot manifested by dry skin; a disorder manifested by 
elevated cholesterol; a right elbow condition; a 
gastrointestinal disorder; a psychiatric disorder; and 
residuals of dental trauma; granted service connection for 
dermatofibromas with excisions behind the right and left 
ears, jaw, and cyst with seborrheic keratosis of the trunk 
and assigned a 10 percent rating from April 1992; granted 
service connection for herpes genitalis with history of 
polyarthralgias and assigned a 10 percent rating from April 
1992; granted service connection for residuals of distal 
radial/ulnar lunate fracture of the left wrist and assigned a 
zero percent rating from April 1992, a 10 percent rating from 
January 1995, a total rating based on convalescence from 
surgery from April 7, 1995, and a 10 percent rating from 
August 1995; granted service connection for sinusitis with 
allergic rhinitis and deviated nasal septum and assigned a 
10 percent rating from April 1992; granted service connection 
for a laceration scar of the left thumb and assigned a zero 
 percent rating from April 1992; and granted service 
connection for a laceration scar of the right thumb and 
assigned a zero percent rating from April 1992.  

In an August 1997 decision, the Board denied service 
connection for tendonitis; multiple joint conditions, 
including a right foot disorder, TMJ disorder, and a right 
wrist disorder; low back condition; conjunctivitis; a 
disorder manifested by a positive TB test; heart condition; 
hepatitis; genitourinary disorder, including cystitis with 
urethritis, and a prostate condition; lymph node disorder; 
residuals of a dog bite; a disorder manifested by elevated 
cholesterol; a right elbow condition; a gastrointestinal 
disorder; a psychiatric disorder; bilateral hearing loss; and 
residuals of dental trauma.  The Board denied an increased 
evaluation for residuals of excisions of dermatofibromas and 
cysts from various body parts and seborrheic dermatitis; an 
increased evaluation for herpes genitalis with history of 
polyarthralgias; and an increased evaluation for residuals of 
distal radial/ulnar lunate fracture of the left wrist.  The 
Board denied an effective date earlier than April 1992, for 
service connection for the disabilities.  In that decision, 
the Board granted service connection for a disorder of the 
left foot manifested by dry skin, and granted an extension of 
a total rating to September 30, 1995, based on convalescence 
following surgeries for a service-connected disability.

In August 1997, the Board also remanded the issue of 
entitlement to a higher rating for sinusitis with allergic 
rhinitis and deviated nasal septum, initially assigned a 
10 percent evaluation, effective from April 1992, to the RO 
for additional action.  Thereafter, the case was returned to 
the Board, and in January 2003 the Board undertook additional 
development on this issue by requesting a VA examination of 
the veteran, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  In a January 2003 letter, the Board 
notified the veteran of its action.  The veteran underwent a 
VA examination in January 2003, and the veteran and his 
representative were sent a copy of the examination results in 
March 2003.  In the March 2003 letter, the Board notified the 
veteran and his representative of the right to submit 
additional argument and/or evidence.  In March 2003, the 
representative submitted written argument.


FINDING OF FACT

The veteran's upper respiratory system disorders have been 
manifested primarily by occasional incapacitating episodes, 
enlarged turbinates, mucous, and occasional bleeding since 
April 1992; obstruction of either nasal passage to 50 percent 
or more, 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, 3 to 6 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, or 
crusting, nasal polyps, moderate crusting and ozena or 
atrophy are not found at any time from April 1992.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis with allergic rhinitis and deviated nasal septum at 
any time from April 1992 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Codes 6501, 6502, 6514, 
effective prior to October 7, 1996; Codes 6502, 6514, 6522, 
effective as of October 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for a higher rating for sinusitis with allergic rhinitis and 
deviated nasal septum, initially assigned a 10 percent 
evaluation, effective from April 1992, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the sinusitis with allergic 
rhinitis and deviated nasal septum since April 1992.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an April 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In January 2003, the Board undertook additional 
development on the issue being considered in this appeal.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1977 to February 
1990.

VA medical records show that the veteran was treated and 
evaluated for problems with his upper respiratory conditions 
from the 1990's to 2003.  The more salient medical reports 
related to the issue being considered in this appeal are 
discussed below.

The veteran underwent a VA examination in September 1993.  He 
gave a long history of allergies and that he had been treated 
with allergy shots.  He reported having had an anaphylactic 
shock.  His nose and throat were clear.  The examiner found 
that the veteran had a history of multiple allergies with a 
reported episode of anaphylaxis.

The veteran underwent an examination for VA purposes in April 
1995.  A history of nasal cautery due to nasal bleeding on 
several occasions in the past was noted, and that the veteran 
still had occasional daily bleeding from the nose.  
Examination of his nose revealed a septum with a tortuous 
deviation mainly to the right anteriorly and to the left 
posteriorly.  The mucosa of the turbinates and the septum 
were somewhat injected and reddened, and there were bloody 
scabs scattered through the nasal cavity that seemed greater 
on the right than on the left.  The turbinates were 
hypertrophied 1-2+, the left greater than the right side, and 
there was nasal obstruction on the right greater than the 
left.  There was mucous seen posteriorly in the right in the 
middle meatur.  Examination of the throat showed the tonsils 
to be present and rudimentary.  The oropharynx was otherwise 
unremarkable.  The impressions were chronic rhinitis with 
questionable allergies, questionable chronic sinusitis, and 
deviated nasal septum.

The veteran testified at a hearing in May 1995.  His 
testimony was to the effect that he received weekly allergy 
shots and that his upper respiratory problems had an adverse 
effect on his employment.

The veteran underwent a VA examination in January 1996.  He 
gave a history of allergies, sinusitis, and rhinitis, and 
that he had attacks of wheezing especially in the summer 
months.  Pulmonary function studies were within normal 
limits.  No significant abnormalities were found on 
examination.  The impression was allergic rhinitis with 
asthma, now pretty much in remission.  Disability from asthma 
was modest.

VA X-rays of the veteran's sinuses were taken in August 1996.  
The sinuses were well developed and pneumatized.  There was 
normal appearance of the mucosa and bony walls.

The veteran testified before the undersigned in November 
1996.  His testimony was to the effect that he received 
allergy shots and had occasional nasal bleeding.

A VA letter dated in January 1997 notes that the veteran was 
being followed at the outpatient allergy clinic.  It was 
noted that he had severe and incapacitating allergic rhinitis 
and needed to have regular immunotherapy shots with allergen.  

A VA medical record reveals that the veteran underwent 
septoplasty - repair of the nasal septum in March 1999.  The 
postoperative diagnosis was deviated septum.

A VA report shows that the veteran was seen in May 1999.  
There was a small amount of crusting, bilaterally, although 
his turbinates were beginning to heal.  He had no septal 
perforation.  His airway was patent, slightly more on the 
right.  There was no evidence of any source of bleeding.  The 
impression was status post septoplasty and cauterization of 
turbinates with occasional epistaxis.

The veteran underwent a VA examination in August 1999.  He 
had some nasal obstruction.  Both nostrils were patent.  A 
history of purulent drainage and crusting during sinusitis 
attacks was noted.  He had crusting bilaterally through both 
noses and both turbinates were hypertrophied.  There was 
congestion of the meatus in the nose.  There was no septal 
perforation.  There was a patent airway and no epistaxis 
visible during the examination.  The diagnoses were allergic 
rhinitis, chronic sinusitis, and history of deviated septum.

The veteran underwent a VA examination in January 2003 
pursuant to the August 1997 Board remand in order to 
determine the severity of his upper respiratory conditions.  
He was vague about the occurrences and frequency of his upper 
respiratory problems.  He reported exacerbations of symptoms 
that lasted for about a week and went through a cycle of 
congestion, mucous production, bleeding from the nose, and 
crustiness.  During exacerbations in the winter, he 
reportedly took a decongestant and possibly an antihistamine.  
In the spring and in the fall, he reportedly used medication 
on a regular basis.  When his symptoms were severe, he 
reportedly would seek medical attention and an antibiotic 
might be prescribed.  When seen at this VA medical facility 
in October, he presented a prescription that had been written 
earlier and he reported that he had taken no antibiotics 
since that time.  He had open-air passages, greater on the 
left than on the right.  There was some mucous in the 
external passage on the left.  There was no sign of recent 
bleed in the nasal mucosa.  The inferior turbinates were 
enlarged, however, neither passage was restricted to a degree 
of 50 percent, and not so overall.  The oropharynx was free 
of any mucous as the result of postnasal drip.  Sinus films 
of record reportedly revealed no evidence of recurrence of 
polyps, and there was no fetid odor noted on the physical 
examination.  The impressions were chronic allergic rhinitis 
and sinusitis, and status post septoplasty with good results 
and relative open passages.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97, Code 6501, effective 
prior to October 7, 1996. 

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.

A noncompensable evaluation is warranted for chronic 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating requires moderate 
chronic sphenoid sinusitis manifested by a discharge, 
crusting or scaling and infrequent headaches.  A 50 percent 
evaluation requires either chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Code 6514, effective prior to October 7, 
1996.

The regulations for the evaluation of upper respiratory 
conditions were revised, effective October 7, 1996.  61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502, effective as of October 7, 1996.

A noncompensable evaluation is warranted for chronic 
sinusitis with only X-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Code 6511, effective as of October 7, 1996.

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97, Code 
6522.

Statements and testimony from the veteran are to the effect 
that he has to take allergy shots for his upper respiratory 
problems that adversely effect his employment and that he has 
exacerbations of symptoms of his upper respiratory conditions 
mostly in the summer months.  While the evidence indicates 
that the veteran receives recurring treatment for his upper 
respiratory problems with medications or outpatient visits, 
the evidence as a whole does not indicate that those problems 
incapacitate him for any prolonged period.

The reports of his VA examinations, including examination in 
the summer, indicate that the veteran has allergic rhinitis 
and sinusitis, and a history of deviated septum that has been 
manifested primarily by occasional incapacitating episodes, 
enlarged turbinates, mucous, and occasional bleeding since 
April 1992.  The evidence does not show that his upper 
respiratory conditions have caused obstruction of either 
nasal passage to 50 percent or more, 3 or more incapacitating 
episodes per year that required prolonged antibiotic 
treatment, 3 to 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge, or 
crusting, nasal polyps, moderate crusting and ozena or 
atrophy at any time from April 1992.

While the evidence indicates that the veteran has 
incapaciting episodes due to symptoms of his upper 
respiratory conditions, that evidence is primarily based on 
history reported by him.  The reports of his VA examinations, 
as noted above, do not show symptoms that support a rating in 
excess of 10 percent or a "staged rating" at any time from 
April 1992 under the applicable diagnostic codes, effective 
prior to or as of October 7, 1996.  Fenderson, 12 Vet. App. 
119.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for sinusitis with allergic 
rhinitis and deviated nasal septum at any time form April 
1992, and the claim is denied.  The benefit of the doubt 
doctrine is not for application with regard to the claim 
because the preponderance of the evidence is against it.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A higher rating for sinusitis with allergic rhinitis and 
deviated nasal septum at any time from April 1992 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

